Citation Nr: 9916131	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1957 to 
October 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  

The Board, in a decision dated in a May 1998, denied the 
appellant's claim for service connection for a low back 
disability.  At that time the Board determined that the 
appellant had not submitted new and material evidence to 
reopen a claim for service connection for residuals of a low 
back injury.

The appellant appealed the Board's May 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  The Court determined that the Board 
failed to provide an adequate statement of reasons and bases 
regarding its finding as to whether new and material evidence 
had been received to reopen the claim for entitlement to 
service connection for a low back disorder.  The Court found 
that the Board did not apply the provisions set out in 
38 C.F.R. § 3.156(a) in conjunction with the findings set out 
in a recent opinion of the United States Court of Appeals for 
the Federal Circuit (U.S. Court), Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Court vacated the May 1998 Board 
decision and remanded the case to the Board.  [redacted]  


FINDINGS OF FACT

1.  The December 1981 RO decision, which denied service 
connection for residuals of a back injury, constitutes the 
last final disallowance of the appellant's claim.

2.  The evidence received since the December 1981 RO decision 
is new and is so significant that it must be considered to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence received subsequent to the December 1981 RO 
decision, in which service connection for residuals of a low 
back injury was denied, is new and material, and serves to 
reopen the appellant's claim.  38 U.S.C.A. §§ 1110, 5107(a), 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative contend, in essence, 
that new and material evidence has been received to reopen 
the appellant's claim for service connection for residuals of 
a low back injury.  Specifically, it is asserted that the 
appellant's currently diagnosed back problems stem from an 
injury the appellant incurred in 1958 while serving in Korea.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

The evidence of record at the time of the December 1981 RO 
decision, which constituted the last final denial of the 
appellant's claim, may be briefly summarized.  The service 
medical records were received in July 1961.  Preinduction 
examinations, dated in May 1957 and December 1957, clinically 
evaluated the spine, and other musculoskeletal system as 
normal.  The service medical records reflect that, while the 
appellant was treated during his period of service for 
several complaints, he was not treated for any back-related 
injury.  The separation examination, dated on August 24, 
1959, revealed a normal clinical evaluation of the 
appellant's spine.  

In July 1961, the appellant filed a claim for service 
connection for an eye injury.  A VA general physical 
examination and an eye examination were conducted in 
September 1961.  The general physical examination showed that 
his carriage, posture, and gait were normal.  An examination 
of the musculoskeletal system was essentially negative.  X-
rays of the spine were not conducted.

Received in July 1981 was the appellant's application for 
service connection for a back injury.  At that time, he 
reported that he was in a combat zone in 1958 and was 
building a shower.  While he was stooping over to pick up 
steel beams, he was struck in the back by a beam.  In the 
portion of the application, where he was instructed to list 
the dates and locations of treatment during service, he 
reported that he wasn't treated at the time of the injury.  

In response to a request made by the RO, the National 
Personnel Records Center (NPRC) in October 1981 indicated 
they had searched the records from December 1958 through 
February 1959 and the appellant was not listed as sick or 
hospitalized.  It was further indicated that the service 
medical records were apparently destroyed in a fire at the 
NPRC in 1973.

The RO, by means of its December 1981 decision, denied the 
appellant's claim for service connection for residuals of a 
back disability.  At that time the RO, in effect, determined 
that in the absence of evidence showing an actual inservice 
back injury with continuity therefrom, there was no basis to 
find that any present back condition had its inception in 
service or was related to any single incident therein.  The 
appellant was notified of the RO's December 1981 decision in 
January 1982.  The appellant did not appeal this decision 
within the requisite time period provided by law.  As a 
result, the December 1981 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 1991).  However, the appellant may 
reopen his claim by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

New and material evidence is defined at 38 C.F.R. § 3.156(a) 
(1998) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge, 
supra.

The evidence received since the December 1981 RO decision 
includes, in pertinent part, private medical records, hearing 
testimony, and lay statements.  

Received in March1995 were medical records from a private 
chiropractor covering the period from 1981 to 1989 during 
which time he was treated for back problems. When initially 
seen in March 1981 he gave a history of being struck by I 
beams in the back while on active duty.  

Also received in March 1995 were lay statements from two 
individuals who served with the veteran during service which 
are to the effect that the veteran was struck on his back by 
a section of piping.  He was placed on light duty for about 
two weeks. 

The appellant testified at hearings at the RO in April 1996 
and before a member of the Board in August 1997.  At those 
times, he gave detailed testimony regarding his in service 
injury and associated symptoms and treatment.  

Of record is statement dated in October 1998 from a Dr. Case, 
a chiropractor.   Dr. Case indicates that the appellant 
related that he was struck by a pipe in 1958, and denied any 
postservice back injury.  The diagnosis was lumbar facet 
syndrome with radiculopathy.  Dr. Case stated that it was his 
experience that the type of conditions seen on the examined 
X-rays were the result of a traumatic event many years ago.  
Dr. Case stated that based on the history provided by the 
appellant, findings shown upon examination of the appellant, 
and the review of the April 1995 X-rays, it was his opinion 
that it was as least likely as not that the condition 
diagnosed was etiologically related to the appellant being 
struck in the back with a heavy pipe during service.  

A private medical report, dated in March 1999, was submitted 
from M. D. Gwinn, M. D., which contains diagnoses mechanical 
low back pain with radiographic evidence of lumbar 
spondylosis and intermittent lumbar radiculopathy, most 
likely secondary to lumbar spondylosis.  Dr. Gwinn rendered 
an opinion that it was as least likely as not that the 
appellant's back condition was etiologically related to his 
being struck in service with a heavy pipe.  

To summarize, private medical reports dated in October 1998 
and March 1999 contain opinions relating the appellant's 
current back problems to his back injury which occurred 
during his period of service.  Additionally, statements from 
fellow service men substantiate the appellant's description 
of the back injury. The Board finds the statements and 
testimony given by the appellant and the lay witnesses 
provide both competent and credible evidence as to the 
appellant having incurred a back injury during his period of 
service.  As previously reported, information received from 
NPRC in October 1981 indicated that the certain service 
medical records were apparently destroyed in a fire in 1973.  

Therefore, based upon the above, the Board finds that the 
evidence now of record is probative to the issue and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, this evidence is new 
and material and the appellant's claim for service connection 
for residuals of a low back injury is reopened.


ORDER

New and material evidence having been received, the 
appellant's claim for service connection for residuals of a 
low back injury has been reopened. 


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
appellant's claim for service connection for residuals of a 
low back injury.  In so finding, the Board has determined 
that the appellant's claim for service connection is well 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible, that is, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

Once it has been determined that a claim is well grounded, 
the VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  It is now 
incumbent upon the RO to review the entire evidentiary 
record, in accordance with the regulatory and statutory 
provisions that govern the adjudication of a reopened claim, 
prior to any further Board consideration of this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The evidence of record shows that the appellant has continued 
to experience low back-related problems since his service 
separation.  In addition, two private medical opinions 
supporting findings of an etiologic relationship between the 
appellant's current back problems and his claimed inservice 
accident has also been submitted.  Therefore, it is the 
opinion of the Board that a current VA examination should be 
conducted.  

In addition, the March 1999 private medical report is noted 
to indicate that the appellant had been treated by Dr. 
Nelson, who recommended that the appellant be afforded MRI 
examination.  It is noted that treatment records associated 
with treatment afforded the appellant from Dr. Nelson are not 
of record.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The appellant should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for low back disorders since 
his release from active duty, to include 
the treatment records from Dr. Nelson.  
The RO should then obtain all records, 
which are not on file.  

It is requested that RO notify the 
appellant that he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

2.  Thereafter, VA examinations by a 
board of two orthopedists should be 
conducted to determine the nature, 
extent, and etiology of any low back 
disorder.  All indicated tests should be 
conducted.  The claims folder and a copy 
of this Remand should be furnished to the 
examiners for review in conjunction with 
the examinations.  Following the 
examinations and in conjunction with a 
review of the claims folder and this 
Remand, to include the private medical 
statements from submitted by Dr. Gwinn 
and Dr. Case, it is requested that the 
examiners correlate their findings and 
render opinions as to the following 
question: Whether it is as likely as not 
that any low back disorder diagnosed is 
related to appellant's period of active 
service, particularly the reported in 
service injury?  A complete rational for 
any opinions expressed must be included 
in the examination report.

3.  When the requested development is 
fully completed, the RO should re-
adjudicate the appellant's claim for 
service connection on a de novo basis. 

If the benefit sought is not granted, the appellant and his 
attorney should be furnished with a Supplemental Statement of 
the Case, to include the pertinent law and regulations 
regarding service connection, and opportunity to respond. 
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

